DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2020/0148146 A1).
Regarding claim 1, Chung et al. disclose a structure (Fig. 1, 20) for generating side loads (Fig. 6, P2 and P3 are generated along the side) in a vehicle during a small-offset collision (para. [0043]), wherein the structure is configured to be arranged laterally outside of a longitudinal frame element (Fig. 5, 11) of the vehicle (Fig. 5 illustrates structure 20 arranged laterally outside of 11) in between a position where a crossmember (Fig. 2, 15) is connected to the longitudinal frame member (Fig. 2, illustrates 15 indirectly connected to 11 via 20) and a bumper interface (para. [0037] discloses the incorporation of a bumper), 5the structure comprising: a sidewall (Fig. 3, 23) comprising: a first wall (Fig. 4, 23a) longitudinally oriented, a second wall (Fig. 4, 23b) laterally oriented, and a first spine (Fig. 4, 41) angled to connect the first wall and the 10second wall; a second spine (Fig. 4, 42) substantially parallel to the first spine, arranged inside of the sidewall; and a plurality of ribs (Fig. 4 reproduced below illustrates a plurality of 52) connecting the first spine and the second spine, and connecting the second spine to the first wall and the second wall (para. [0048]), wherein: 15the structure is configured to deform when a load is applied to the second wall such that the first spine and the second spine align with an end of the crossmember to impart a lateral force on the crossmember (para. [0044]) discloses an “impact load P, which is not absorbed by the connection member 20”, i.e. the structure is deformed).
[AltContent: rect][AltContent: rect]

[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    476
    609
    media_image1.png
    Greyscale

As to claim 4, Chung et al. disclose wherein the first wall 23a is configured to be arranged along the longitudinal frame element (para. [0042]), and wherein the first wall does not include holes for affixing to the longitudinal frame element (Fig. 3).  
Regarding claim 5, Chung et al. disclose wherein the structure is configured to 5define when the load is applied to the second wall 23b such that the first spine and the second spine are configured to align with respective walls of the crossmember (Fig. 2 illustrates spines 41 and 42 aligned with portions of the crossmember 15).  
As to claim 6, Chung et al. disclose further comprising a cover affixed on a top of the sidewall, the second spine, and the plurality of ribs, wherein the cover is configured to be coupled to a body element of the vehicle (Fig. 3 illustrates top portion below 29 which is attached to 23, 41, 42 and 52).  
Regarding claim 7, Chung et al. disclose wherein the sidewall (23) forms a wedge shape (Fig. 3 illustrates the wedge shape formed by 23, 23c and 42).  
As to claim 10, Chung et al. disclose wherein: the first spine (41) and the second spine (42) comprise respective stiffness sufficient to transfer load to the crossmember; and the plurality of ribs (52) comprise respective stiffnesses to 5substantially maintain a distance between the first spine and the second spine, and to maintain alignment of the first spine and the second spine with the crossmember during the small offset collision (para. [0047]).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jenkins et al. (US 9,676,257 B2) disclose a lateral load transmitting system that includes a crossmember arranged laterally spanning a first longitudinal frame member and a second longitudinal frame member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612